Citation Nr: 0512033	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  04-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Service connection for residuals of a left hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. T


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran's active military service from October 1983 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A videoconference hearing was held in January 2005, before 
the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  


FINDINGS OF FACT

1.  The veteran currently has a left hip disorder, diagnosed, 
and confirmed by x-ray, as an old slipped epiphysis with 
degenerative arthritis of the left hip.

2.  A left hip disorder existed prior to active service.

3.  The preexisting left hip disorder underwent an increase 
in severity of disability during active service.

4.  The increase in severity of the left hip disorder during 
active service was not clearly and unmistakably the result of 
the natural progress of the condition.


CONCLUSION OF LAW

A left hip disorder preexisted active service and was 
aggravated in active service.  38 U.S.C.A. §§ 1111, 1131, 
1132, 1137, 1153; 38 C.F.R. §§ 3.304, 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

II.  Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131.  "The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  To rebut the presumption of sound condition for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

III.  Analysis

Entitlement to service connection for a disability requires 
that the veteran have the disability claimed.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (affirming the interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes).  The veteran currently has residuals of a left hip 
disorder as shown on the recent medical evidence of record 
including the diagnosis on the January 2004 private 
examination report from A.M.R., M.D.  Therefore, this matter 
is not in dispute in this case.  The remaining question is 
whether current left hip disorder was incurred or aggravated 
in active service or is the result of a disease or injury 
incurred or aggravated in active service.  38 U.S.C.A. 
§ 1131, 1132, 1153.

Residuals of left hip surgery was noted by history on the May 
1983 examination pertaining to the veteran's entrance onto 
active duty, and therefore the presumption of soundness is 
not raised in this case with regard to left hip.  38 U.S.C.A. 
§ 1111.  The veteran underwent left hip surgery to repair a 
slipped epiplysis when he was 17 and 19 years old.  Given the 
notation of left hip on the May 1983 examination report prior 
to service, the Board finds that the left hip disorder 
preexisted active service.  Thus, service connection may only 
be established if the evidence shows that the left hip 
disorder was aggravated during active service. 

In this regard, that Board notes that the veteran's 
complaints of pain in the left hip during service, including 
in March 1985 when he was seen for complaints of left hip 
pain.  He was observed having with tenderness upon range of 
motion of the left hip.  The examiner diagnosed him with post 
surgical degenerative joint disease, which suggests that the 
left hip underwent an increase in severity of disability 
during active service.  While it was noted at service 
entrance that the veteran had undergone left hip surgery when 
he was 17 and 19 years old, it was not noted that he had 
developed post-surgical degenerative joint disease.  
Therefore, the Board concludes that the presumption of 
aggravation of the left hip disorder is raised in this case.  
That presumption must be rebutted by clear and unmistakable 
evidence including medical facts and principles showing that 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

In this case, A.T., M.D., testified before the undersigned in 
January 2005.  He also provided a written opinion in April 
2004.  Dr. A.T. reported that he had served with the veteran 
in the mid-1980s while they were stationed in Panama and 
Korea.  He testified that he treated the veteran for 
complaints of left hip pain.  Dr. A.T. further indicated that 
he still serves in the military.  It was his professional 
opinion that the veteran's preexisting left hip disorder had 
permanently worsened during service.  The doctor added that 
the veteran's documented medical history since service 
clearly established that he now has persistent and 
progressively worsening degenerative joint disease and 
disabilities.

The veteran also submitted a private medical opinion dated in 
January 2004 from A.M.R., M.D.  Dr. A.M.R reported that x-
rays of the veteran's left hip showed evidence of an old 
slipped epiphysis with degenerative arthritis of the left 
hip.  The doctor recommended that the veteran will become a 
candidate for a total hip arthroplasty.  While Dr. A.M.R. did 
not specifically opine that the veteran's left hip 
permanently worsened during service, his report confirms the 
current condition of the veteran's left hip.

A natural progression of a disease or disorder within the 
meaning of VA regulations is one that would have resulted 
even if the veteran had not been in military service and 
exposed to the particular rigors that such service entails.  
Based on the medical evidence discussed above, the veteran's 
left hip disorder permanently worsened during service.  In 
fact, there is no medical evidence of record that 
specifically rebuts the veteran's claim or the evidence that 
he has presented.

The Board cannot conclude that there is any evidence that 
meets the "onerous" evidentiary standard of clear and 
unmistakable evidence which requires that the no-aggravation 
result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 
131 (2003).  Thus, the Board finds that the increase in 
severity of the veteran's preexisting left hip disorder was 
not clearly and unmistakably the result of the natural 
progress of the condition.  Therefore, the Board concludes 
that the veteran's left hip disorder was aggravated in active 
service, and service connection must be granted for residuals 
of a left hip injury.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 
1153; 38 C.F.R. §§ 3.304, 3.306 (2004).


ORDER

Service connection for residuals of a left hip injury is 
granted.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


